Title: To George Washington from Major General Lafayette, 23 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						Lebanon [Conn.] july the 23d 1780
					
					I had this Morning the honor to wait on his excellency the Governor, and took the liberty, thò in A private Capacity, to inform him of our Circumstances—the Result of our Conversation I will thearin transmit to You and to be More Certain of Conveying the Governor’s ideas, I am writing at his own house and will show him My letter Before I fold it up.
					to Begin By the Article of powder which is So much wanted, and which from unforseen Circumstances May By in deficiency Ruin all our expectations, I Am By the Governor desir’d to tell you that You May depend upon 1stly fifty tons for the present 2dly fifteen tons to be Made up in the Cour[s]e of August By the three Connecticut Mills 3dly twenty tons Which in Case of An Absolute Necessity will be found out in this state—The Whole Amounting to eighty five tons which he would try to encrease, if possible, to Ninety—how far that May fulfill your expectations, I don’t know, But his excellency will wait for a letter from You on this Subject.
					As to the Balls, Shells &c. the Governor Cannot as Yet ascertain the quantity to be expected But thinks this State may Go a Great length.
					his Ressources for Arms have been, it Seems, Over Rated By general parsons and other Gentlemen whose opinion I had Communicated to Your excellency—the Governor thinks that it would be difficult to Arm the Whole of the Recruits—he will however, [(]if Requested By You) do any thing in his power, and Might have a Good prospect of Succeeding for the half part of them.
					Thò I had No orders for this enterview with Governor trumbull, and from the knowledge of our Circumstances took upon Myself the freedom of disclosing them to him, I heard Your excellency’s Sentiments on one point So often, So Strongly, and So Repeatdly express’d that I Could with all Certainty assure him that You would not ask from the State More than is Necessary to answer our Great purposes, and in delivering the Country from the danger of Ruin, and the discrace of A Shameful enability, to turn this decisive Crisis to the honor and the Safety of America.
					I took also the liberty of Mentionning Some thing about Cloathing the officers, and Assur’d the Governor that You thought the Measure to be highly Necessary—he entirely Agrees in opinion with me, and does not doubt But that at the first Meeting of the Council a Sufficient Sum in hard Money will be delivered for that purpose—the knowledge I have of Clel Wadsworth zeal and Activity, Makes me desirous that he be intrusted With that Business.
					As to the Cloathing from the fleet, it Seems the Governor Wishes

it to be Sent into Connecticut River, and I will engage the french Admiral into that Measure—for I am very warm in this opinion, My dear General, and So I know You are, that as less trouble as possible must be Given to the people whole exertions Should be entirely thrown in Such Channels as are of Absolute Necessity—But if We Can’t Send the Cloathing around without an eminent danger of its being taken, then his excellency the Governor will Send it with all possible dispatch and By press’d Waggons from the Boundaries of Rhode island to Any place on North River which is Mentionn’d in Mister olney’s instructions. With the highest Respect and Most tender Affection I have the honor to be dear General Your most obedient humble servant
					
						Lafayette
					
					
						P.S. I have Read my letter to the Governor and he agrees with the Contents—he will immediately Give orders about the mills and collect four hundred french arms he had in stocks.
						
							L.f.
						
					
				